USCA11 Case: 21-14025      Date Filed: 07/12/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14025
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JAMES JOVAN LADSON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:08-cr-20897-DMM-1
                   ____________________
USCA11 Case: 21-14025        Date Filed: 07/12/2022     Page: 2 of 7




2                      Opinion of the Court                21-14025


Before JILL PRYOR, BRANCH, and BRASHER, Circuit Judges.
PER CURIAM:
       James Ladson, a federal prisoner proceeding pro se, appeals
the district court’s denial of his motion for a sentence reduction
pursuant to 18 U.S.C. § 3582(c)(1)(A). He also appeals the district
court’s denial of his motion for reconsideration of the same mo-
tion. For the reasons that follow, we affirm.
                               I.

       Ladson was indicted along with several codefendants for
their roles in a drug distribution operation led by Ladson’s brother.
Ladson’s role in the scheme was that of a middleman—he was an
intermediary between his brother and the sellers his brother hired
to carry out the operation.
       A jury eventually convicted Ladson of possessing and con-
spiring to distribute several illegal drugs and possessing a firearm
despite his status as a convicted felon. The district court imposed a
sentence of life imprisonment based on Ladson’s prior convictions,
but this Court vacated that sentence for reasons not relevant to this
appeal. United States v. Ladson, 643 F.3d 1335, 1346 (11th Cir.
2011).
       At resentencing, the district court imposed a 240-month sen-
tence. The district court noted its “concern[]” about Ladson’s crim-
inal history, which included convictions for, among other things,
battery on a police officer, third-degree grand theft auto,
USCA11 Case: 21-14025         Date Filed: 07/12/2022    Page: 3 of 7




21-14025               Opinion of the Court                         3

aggravated battery, and possession of cocaine with intent to distrib-
ute, as well as several charges for violent crimes that did not result
in convictions. Ladson is almost thirteen years into that sentence.
        Ladson sought a sentence reduction based on several medi-
cal conditions, including chronic asthma, obesity, hypertension,
and a compromised immune system. He contended that the threat
of COVID-19 infection constituted an extraordinary and compel-
ling reason for reducing his sentence, in light of his underlying
medical conditions. See 15 U.S.C. § 3582(c)(1)(A)(i). After ordering
the United States to respond to the motion, the district court con-
cluded that a sentence reduction was unwarranted for two reasons.
First, despite the seriousness of Ladson’s medical conditions, the
district court explained that Ladson appeared to be receiving “ap-
propriate[]” treatment in custody. Second and alternatively, the dis-
trict court concluded that Ladson’s “lengthy and serious criminal
history and disciplinary record in prison demonstrate that he would
pose a danger to the community” if released.
       Ladson filed a timely notice of appeal. Shortly thereafter,
however, Ladson moved for reconsideration of the district court’s
order. The district court denied that motion for the same reasons,
emphasizing that Ladson’s “lengthy and serious criminal history”
counseled against reducing his sentence. Ladson then filed an
amended notice of appeal to challenge the denial of his motion for
reconsideration.
USCA11 Case: 21-14025         Date Filed: 07/12/2022    Page: 4 of 7




4                      Opinion of the Court                 21-14025

                               II.

        We review for abuse of discretion the denial of a motion for
a sentence reduction under 18 U.S.C. § 3582(c)(1)(A). United States
v. Giron, 15 F.4th 1343, 1345 (11th Cir. 2021). A court abuses its
discretion by misapplying the law or making clearly erroneous fac-
tual findings. United States v. Scrushy, 721 F.3d 1288, 1303 (11th
Cir. 2013). A finding is clearly erroneous where, after reviewing all
the evidence, we are left with a firm conviction that the district
court made a mistake. United States v. Rodriguez-Lopez, 363 F.3d
1134, 1137 (11th Cir. 2004).
       We review for abuse of discretion the denial of a motion for
reconsideration. United States v. Simms, 385 F.3d 1347, 1356 (11th
Cir. 2004).
                               III.

       As an initial matter, we decline to consider Ladson’s argu-
ment that the district court violated his Sixth Amendment rights
because he raised the issue for the first time in his reply brief. See
Big Top Koolers, Inc. v. Circus-Man Snacks, Inc., 528 F.3d 839, 844
(11th Cir. 2008).
        Ladson’s principal argument is that the district court abused
its discretion in two ways: by concluding that his medical condi-
tions did not justify a sentence reduction and by failing to consider
his rehabilitative efforts while incarcerated. His argument fails on
both points.
USCA11 Case: 21-14025         Date Filed: 07/12/2022      Page: 5 of 7




21-14025                Opinion of the Court                          5

       Except in limited circumstances, a “court may not modify a
term of imprisonment once it has been imposed.” 18 U.S.C.
§ 3582(c). One of the limited circumstances is for so-called “com-
passionate release.” See United States v. Harris, 989 F.3d 908, 909
(11th Cir. 2021). A district court may grant a prisoner’s motion for
compassionate release after making three findings: (1) an extraor-
dinary and compelling reason for relief exists; (2) relief is consistent
with United States Sentencing Guidelines § 1B1.13, including that
the release would not endanger any person or community; and (3)
the sentencing factors in § 3553(a) weigh in favor of relief. Giron,
15 F.4th at 1347, 1347 n.3. If a district court concludes that any of
the three required findings are not present, it may deny the motion
without addressing the other requirements. Id. at 1347.
        The district court did not err by determining that Ladson’s
medical conditions were not an extraordinary and compelling rea-
son for a sentence reduction. Under the relevant policy statement,
a medical condition is an extraordinary and compelling reason for
relief only if such a condition is terminal or “substantially dimin-
ishes the ability of the defendant to provide self-care within” prison.
U.S.S.G. § 1B1.13, cmt. n.1(A); see United States v. Bryant, 996 F.3d
1243, 1262 (11th Cir.) (holding that Section 1B1.13 is an applicable
policy statement), cert. denied, 142 S. Ct. 583 (2021). The district
court concluded that Ladson’s conditions failed to meet this stand-
ard because his medical records indicated that he was receiving ad-
equate treatment from prison medical staff. On appeal, Ladson
merely argues that his conditions are “severe” and details some of
USCA11 Case: 21-14025          Date Filed: 07/12/2022      Page: 6 of 7




6                       Opinion of the Court                   21-14025

the intensive treatment he receives. But he fails to demonstrate any
error in the district court’s conclusion. And, in any event, we have
held that merely being a prisoner with risk factors for COVID-19 is
not an extraordinary and compelling medical reason for relief. Gi-
ron, 15 F.4th at 1346 (holding that the district court did not err by
denying compassionate release to an inmate with high cholesterol,
high blood pressure, and coronary artery disease despite the in-
creased risk of death or severe medical complications from
COVID-19). Therefore, the district court’s evaluation of Ladson’s
medical conditions was not an abuse of discretion.
        Ladson also fails to establish that the district court abused its
discretion by not giving sufficient weight to his rehabilitative ef-
forts in prison. To reduce Ladson’s sentence, the district court was
required to determine both that reducing Ladson’s sentence was
supported by the sentencing factors contained in Section 3553(a)
and that his release would not pose a danger to the community.
See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13(2). Those consider-
ations undoubtedly cut against reducing Ladson’s sentence, as he
has a lengthy history of serious criminal conduct including recent
instances of violent behavior in prison. The district court was also
precluded from reducing Ladson’s sentence based on rehabilitation
alone, see 28 U.S.C. § 994(t), which is exactly what he suggests it
should have done. Therefore, the district court did not abuse its
discretion.
      Finally, the district court did not abuse its discretion by
denying Ladson’s motion for reconsideration. The motion relied
USCA11 Case: 21-14025       Date Filed: 07/12/2022    Page: 7 of 7




21-14025              Opinion of the Court                       7

solely on the same medical conditions the district court previously
considered—it did not address the district court’s conclusion that
Ladson’s criminal history counseled against reducing his sentence.
Therefore, it was not an abuse of discretion to deny Ladson’s mo-
tion for reconsideration.
                              IV.

      The district court is AFFIRMED.